Citation Nr: 1522835	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  09-34 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right eye disability, claimed as residuals of eye trauma.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  His awards include the Purple Heart and Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma. 

In April 2009, the Veteran testified before a Decision Review Officer in Muskogee, Oklahoma.  A transcript of that hearing is of record.

In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. 

This matter was previously before the Board in October 2012 when the Board denied the Veteran's claim for entitlement to service connection for residuals of bilateral eye trauma.  The Veteran appealed only the portion of the Board's decision with regard to the right eye to the United States Court of Appeals for Veterans Claims (hereinafter "Court").  In a December 2013 memorandum decision, the Court set aside the Board's October 2012 decision with regard to the right eye and remanded the matter to the Board for further proceedings.

In September 2014, the 7Board remanded the claim for further development.  The Board finds that there has been substantial compliance with the mandates of its remand, and will proceed to adjudicate the appeal. 


FINDINGS OF FACT


1.  The earliest clinical evidence of a right eye disability for VA purposes is more than three decades after separation from service.

2.  The most probative evidence of record is against a finding that the Veteran has a right eye disability causally related to, or aggravated by, active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for right eye disability have not been met. 38 U.S.C.A. § 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in December 2007.  

The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran and others in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  The Veteran has testified he saw private providers for his vision problems on a regular basis from 1970 to 1989; however, neither the Veteran nor VA has been able to obtain those records. 

The Veteran has been afforded an adequate VA examination with opinion.  The 2015 opinion is based on a review of the Veteran's pertinent medical history, and a review of the lay statements and clinical records, to include diagnostic test results.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  An adequate rationale has been provided. 

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94  (Fed. Cir. 1996).  The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that during service, while in Vietnam, he tripped over a "booby trap," which caused an explosion and "temporary blindness."  He was immediately treated for his right leg and ankle injuries, but claims that he did not receive treatment for his eyes.  He now contends that he has a current right eye disability due to the incident.

The Veteran is in receipt of a Combat Infantry Badge (CIB) and a Purple Heart, for his combat service in Vietnam.  Under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if they are consistent with the time, place and circumstances of such service.  In light of the circumstances of the Veteran's service, the Board concedes his description of in-service event in which he had temporary blindness after stepping on a "booby trap." 

38 U.S.C.A. §. 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  As such, although the Board accepts the Veteran's description of in-service temporary blindness, the evidence must still establish by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563 (1996); Kessel v. West, 13 Vet. App. 9 (1999); Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Board finds, for the reasons noted below, that the most probative evidence is against a finding that the Veteran has a right eye disability causally related to service.  

The Veteran has stated that his eyesight began deteriorating after Vietnam; however, the Board finds that the records contemporaneous to service are more probative than his statements made decades after service, and made for compensation purposes.  

The Veteran's report of medical examination for entrance purposes reflects that his visual acuity was 20/200 bilaterally.  In March 1969, the Veteran experienced trauma in Vietnam, during which he contends he had a temporary complete blindness.  The Veteran has not asserted that he sought treatment for his eyes in service, and there is no record of such.  The remainder of the Veteran's STRs are negative for residuals of eye trauma in service.  

A June 1969 DA Form 3349 (Medical Condition - Physical Profile Record) reflects that the Veteran had been assigned a temporary profile (T-3) of the lower extremities due to multiple fragment wounds of both lower extremities and a fracture of the right fibula.  Under PULHES (an acronym used to identify functional capacity of a service member based on a particular organ or system), the Veteran was assigned a "1" for the eyes (E).  A "1" reflects that the Veteran had a high level of medical fitness with no limitations.  See AR 40-501.  In essence, his visual acuity, corrected with glasses, did not cause a functional impairment.  Such is evidence against permanent traumatic injury to the eye in Vietnam.  

The Veteran's 1970 report of medical examination for separation purposes reflects that his eye sight was 20/200 bilaterally.  The Board notes that this is more than a year after the incident in Vietnam.  The Board finds that the Veteran is less than credible as to a decrease in vision acuity since Vietnam.  In this regard, the Board notes that the Veteran sought treatment for other injuries in both September 1969 and January 1970, but not for his eye.  In addition, his April 1970 report of medical history for separation purposes reflects that he denied eye trouble.  Notably, he reported that he had, or had previously had, swollen or painful joints, mumps, hearing loss, cramps in the legs, frequent indigestion, reaction to serum, drug, or medication, boils, and bone, joint, or other deformity.  Thus, it would have been reasonable for the Veteran, if he had eye trouble, to have reported it at that time, when he reported numerous other physical complaints.  He reported that he wore glasses or contact lens, as he had reported upon entrance in May 1968.  As noted above, his visual acuity was the same on entrance as on separation.  

In May 1970, the Veteran reported that there had been no change in his medical condition since his separation examination.  Aside from refractive error, no eye-related abnormality was diagnosed or noted.  The STRs are silent as to any complaint of temporary blindness, pain, decreased vision, blurred vision, redness, swelling, or eye-related complaints during his military service.  The clinical records do not support a finding of a physical injury to the eyes.  The records reflect that the Veteran reported that he was hit in, and just above, the right ankle by a shell fragment in Vietnam.  His complaints were with regard to that lower extremity area; and not to the face or eye.  Again, the Board has conceded that the Veteran experienced temporary blindness during service; however, it appears that any blindness which he experienced at the time of the booby trap explosion was not of such severity as to cause him to feel the need to report it.  This leads to a conclusion that the "temporary" blindness was just that; temporary.  

The Veteran separated from service in May 1970.  In May 1970, the Veteran filed a claim for service connection for loss of feeling on the sole of the foot, and numbness of the toe, due to a right ankle fragment wound.  He reported that he had been treated for nerve and blood vessel damage due to a right ankle fragment wound. (See VA Form 21-526.)  The Veteran did not file a claim for an eye disability at that time.  The Board finds that if the Veteran had noticeable decreased eye acuity, it would have been reasonable for him to have filed a claim for service connection for it at that time.  This is especially true as he now contends that the disabilities stemmed from the same incident.

In October 1970, the Veteran filed a claim for service connection for a hearing loss disability. (See VA Form 21-526.)  Again, the Veteran did not file a claim for an eye disability at that time.  This was more than 16 months after the incident in Vietnam, and more than four months after separation from service.  

In 2006, the Veteran filed a claim for service connection for an acquired psychiatric disability; however, he again did not file a claim for service connection for an eye disability.  It was not until November 2007, that the Veteran filed a claim for service connection for an eye disability.  The Board notes that this was almost four decades after separation from service, and more than a decade after eye surgery.  In addition, VA records in 2004 and 2005, for the eye are negative for complaints of a history of eye trauma since service.  

In approximately 1988 or 1989, the Veteran underwent radial keratotomy (RK) bilaterally.  RK is an operation in which a series of incisions is made in the cornea from its outer edge toward its center in spoke-like fashion; done to flatten the cornea and thus, to correct myopia.  Myopia is the medical term for nearsightedness. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  In a January 2015 opinion, the VA clinician, stated, in pertinent part, as follows:

Radial keratotomy (RK) is an elective refractive surgery to flatten the front part of the eye, reducing the amount of nearsightedness in an attempt to decrease the need for glasses. A complication of RK is continued flattening of the cornea over time resulting in blurred vision as the eye becomes more farsighted. Flattening of the cornea causes the patient to become more hyperopic. The amount of flattening of the cornea cannot be predicted prior to surgery.  Another complication of RK is corneal scarring from the incisions used to flatten the cornea.  This scarring can cause distortion or blur.  The Veteran elected to undergo RK in 1989. The statement that the Veteran was "severely hyperopic before cataract surgery" indicates that he had corneal flattening post RK since he was not hyperopic prior to RK as indicated both by his refractive error in [hi]s STR in 1968 (he was myopic) and the fact that RK is only performed on myopic patients. RK was performed on the left eye also and corneal scarring is evident but there has not been continued flattening of the cornea after surgery in the left eye, therefore resultant better acuity.  In 2001, Dr. Poland stated Veteran had nuclear sclerotic cataracts, which are age related cataracts (not trauma related).  The Veteran had cataract surgery in the right eye and the intraocular lens became dislodged requiring surgery to hold the lens in place.  The piggy-back intraocular lens was used to correct his vision as the cornea became more flattened. A corneal transplant was performed in January 2009, due to the corneal scarring and continued flattening.  

In sum, the Veteran had myopia (nearsightedness) prior to service which did not undergo an increase in severity during service.  Several decades after service, he had RK bilaterally for his myopia.  He later had cataract surgery.  As noted by the 2015 VA clinician, refractive error can change naturally over time, and cataracts develop naturally with age.  The evidence does not support a finding of a VA disability to the right eye prior to the RK surgery.  There are no STRs, or private records, which reflect trauma at that time, and, as noted by the 2015 examiner, RK would only be performed on an eye deemed healthy enough to undergo surgery.  In addition, a 2006 VA record reflects no history of ocular trauma.  

The records reflect that after the Veteran's elective RK for his myopia, he had complications and became severely hyperopic.  In 2001, he had age-related cataract surgery; however, the surgery resulted in a defective implant in the right eye.  (See 2001 private record.)  In January 2007, the Veteran reported eye problems/blindness for three years.  February, May, and July 2007 VA optometry notes reflect that the Veteran had a history of RK in approximately 1988; the Veteran reported that ever since the RK, his vision "has not been good and he has had numerous surgeries including IOL [intraocular lens implantation]."  

The Veteran has implied that his right eye vision acuity is worse than his left eye vision acuity because of a shrapnel wound to the right side of his body which occurred in service.  The Board disagrees.  Initially, as noted above, the Veteran is not credible as to worsening acuity in service.  In addition, the Veteran is not competent to report the specific levels of visual acuity, as that requires specific diagnostic testing.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As noted above, the most competent evidence of record reflects that the visual acuity for both eyes was the same; and acuity was measured the same upon enlistment and separation.  The earliest clinical evidence of the right eye vision being worse than the left eye is decades after separation from service; notably this was years after bilateral surgery for myopia.  It was also after 2001 age related cataract surgery with a defective implant of the right eye. 

The 2015 VA examiner discussed the disparity of the Veteran's visual acuity between his left and right eye and noted that complications from RK include flattening of the cornea over time resulting in blurred vision and that the amount of flattening cannot be predicted prior to surgery.  In addition, a complication of RK is corneal scarring which can cause distortion or blurring.  As noted by the VA clinician, the left eye vision acuity was better than the right eye because of after-effects of the RK surgery.  

Thus, the evidence does not support a finding that the Veteran's right eye vision was worse due to an incident of service.  The competent evidence does not support a finding that the Veteran's service caused his eye to be more prone to a complication from RK or cataract surgery.  His right eye was noted to be healthy enough prior to surgery, and there is no clinical finding of a disability due to service prior to the RK surgery.

The 2015 VA examiner opined that it is less likely as not that the Veteran's RK was performed due to visual acuity problems caused by trauma in 1969, and it is at least  as likely as not that the Veteran's radial keratotomy was performed due to the natural progression of his preexisting visual acuity problems.  The Board finds that the VA examiner need not have considered any lay statements as to a sudden decrease in right eye visual acuity after Vietnam service, or a rapid decrease in vision acuity after Vietnam service because the Board finds these statements not as competent as the contemporaneous medical records. 

The Board acknowledges the lay statements from the Veteran and others that the Veteran's eyesight was worse after service.  As noted above, the Board finds that the records contemporaneous to service are more probative than the lay statements made for compensation purposes.  Although the Veteran testified that his vision steadily declined, declined in "rapid fashion," and deteriorated since the date of the trauma in Vietnam, the Board finds that the lack of any decline in the months after Vietnam service, as noted in the STRs, is evidence against the Veteran's assertions.  

Moreover, the fact that the Veteran filed a claim for service connections for Vietnam-related injuries in 1970, but did not file a claim for an eye disability, allegedly related to the same incident until 2007, can be seen as evidence for a finding that for several decades, the Veteran did not have an eye disability (other than normal refractive error) and/or he did not believe that he had an eye disability related to service.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991).
 
Congenital or developmental conditions, such as refractive errors, are not injuries or diseases and, therefore, generally may not be service connected as a matter of law. 38 C.F.R. § .3.303(c), 4.9.  There are, however, certain limited exceptions to the rule.  Service connection may be granted for hereditary diseases that either first manifested themselves during service or which preexisted service and progressed at an abnormally high rate. VAOPGCPREC 67-90 (July 18, 1990).  Further, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted. VAOPGCPREC 82-90 (July 18, 1990).  The Board finds that the evidence does not support such exceptions.

The Veteran has had bilateral RK, bilateral cataract surgery, intraocular lens stabilization with sutures (right eye), piggy back intraocular lenses right eye, and, most recently, a corneal transplant of the right eye.  VA outpatient treatment records reveal diagnoses including status post corneal transplant of the right eye, primary open angle glaucoma bilaterally, pseudophakia (artificial lens implant after cataract surgery), early age macular degeneration of the right eye, and bilateral refractive error.  None of the records provide probative evidence that the Veteran has an eye disability causally related to, or aggravated by, service.  

As noted above, refractive errors are not disabilities for which service connection is warranted.  With regard to glaucoma, the gonioscopy done showed no evidence of trauma to either eye, and a VA examiner has found it "less as likely as not" that the Veteran's glaucoma was related to in-service trauma.  Rather, it has been found to be age-related.  The Veteran's lens surgery and transplant are related to his age and RK, which was not related to service.  

The claims file includes a June 2009 Dean McGee Eye Institute prescription notepad record from Dr. D. Stone which reflects "[the Veteran] has decreased vision in the right eye, 20/1200.  This is possibly related to his service in the military (history of trauma)."  The left eye is not mentioned in the opinion.  The Board does not find this opinion persuasive.  Dr. Stone merely indicates the possibility of a relationship between the Veteran's current defective vision of the right eye and his history of in-service trauma.  Such an opinion is too speculative in nature to be probative.  In addition, Dr. Stone does not provide clinical data or rationale to support the opinion.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty. Bloom v. West, 12 Vet. App. 185 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177 (1995).  For these reasons, the Board finds that Dr. Stone's statement is not probative medical evidence.  Importantly, even if Dr. Stone's opinion had some probative value, it is outweighed by the extensive VA opinion which provides adequate rationale and considers the Veteran's eye history.

The Board finds it credible that the Veteran had a decrease in vision sometime after service and before his 1988/1989 RK; however, the Board does not find it credible that this was a sudden or rapid decrease due to service, or shortly after service.  Moreover, the Board does not find it credible that the Veteran's right eye vision was significantly worse than left eye vision in the year after Vietnam.  In addition, the Board notes that RK was performed bilaterally; this is indicative that both eyes were severe enough to warrant surgery, and does not support a finding that the right eye was the only eye which had a significant decrease in vision.   

The Veteran is competent to relate his symptoms, such as visual acuity problems.  However, the Veteran, and the other providers of lay statements, have not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of eye, especially in light of the STRs which reflect a lack of decrease in visual acuity in service, the Veteran's denial of an eye problem, other than refractive error, and the Veteran's failure to file a claim for service connection for an eye disability when he filed his claims for service connection for his lower extremity disabilities.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a right eye disability, claimed as residuals of eye trauma is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


